DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 18 May 2021.
Claims 1-13 and currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 was considered by the examiner.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
The claims recite multiple grammatical issue which render the claim unclear without undue interpretation and translation from the specification, for example, in claim 1 on lines 8-11, the claims recite “a receiver configured to receive instruction information instructing the transaction data as a correction target among the transaction data stored in the storage from the terminal device”. This limitation does not follow standard English grammatical structure. Additionally, the claims also recite “at least one processor configured to specify the transaction data as the correction target from the storage and to register cancellation data for canceling transaction of the transaction data generated based on contents of the transaction data as the correction target in the storage”. This limitation does not follow standard English grammatical structure as well. The aforementioned examples are not a fully exhaustive list of the grammatical errors present in the pending application. However, the examiner has determined that the errors are most likely the result of mistranslation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 20200219080 A1).

Regarding Claims 1 and 9, Graham discloses:
A transaction data management system comprising: a terminal device (See Graham: Fig. 7 – POS Terminal 14); and a server device (See Graham: Para. [0035] – “Remote server 12A”), 
wherein the server device includes: a storage configured to store transaction data of credit card settlement, including at least card information of a credit card used in the credit card settlement (See Graham: Para. [0035] – Graham discloses a remote server configured to receive and store transaction information data for digital transactions. It is clear to one of ordinary skill in the art that credit card transactions are considered a standard form of digital transaction and that payment instrument information is required to facilitate a digital transaction. Therefore, Graham inherently discloses storing transaction data of a credit card settlement including at least card information on the credit card used for said transaction), 
a receiver configured to receive instruction information instructing the transaction data as a correction target among the transaction data stored in the storage from the terminal device (See Graham: para. [0035] – “An electronic signal is transmitted to the remote server 12A including transaction information data, where upon receiving such signal, transaction software 19 in an aspect of the invention generates an automated prompting signal to at least one of the computers 14 and/or 30 at the transaction point T requiring the receiving computer 14/30 to tagging or manipulate the transaction data. For purposes of the invention, “tagging” can refer to marking, editing, adding or annotating the transaction information data. For example, the tagging can include the modification of transaction information data to include an increase or decrease in a transaction amount data, such as additional service fee data.” – Due to grammatical errors, it is unclear how the receiver instructs “the transaction as a correction target” as claimed. For purposes of compact prosecution, the examiner will consider the claim to instead be directed towards a receiver configured to receive instruction information, from the terminal, instructing the system to correct/modify the transaction data stored in the storage of the server device. This interpretation is provided in view of the description provided on page 19 of the specification), and 
at least one processor configured to specify the transaction data as the correction target from the storage and to register cancellation data for canceling transaction of the transaction data generated based on contents of the transaction data as the correction target in the storage (See Graham: para. [0035] – ““An electronic signal is transmitted to the remote server 12A including transaction information data, where upon receiving such signal, transaction software 19 in an aspect of the invention generates an automated prompting signal to at least one of the computers 14 and/or 30 at the transaction point T requiring the receiving computer 14/30 to tagging or manipulate the transaction data. For purposes of the invention, “tagging” can refer to marking, editing, adding or annotating the transaction information data. For example, the tagging can include the modification of transaction information data to include an increase or decrease in a transaction amount data, such as additional service fee data.” – It is unclear what the term “cancellation data” refers to as the term lacks proper antecedent basis. Furthermore, it is unclear whether the transaction data recited in the aforementioned limitation refers to the transaction data that is a “correction target” or is the transaction data stored in the storage from the terminal device. For purposes of compact prosecution, the examiner will consider the claim to instead be directed towards a processor configured to execute the received instructions to modify the transaction data stored within the storage of the server for purposes of alteration/cancellation. This interpretation is provided in view of the description provided on pages 19-20 of the specification).

Regarding Claims 2 and 10, Graham discloses:
wherein the at least one processor is configured to, when the at least one processor is instructed with edited contents of the transaction data as the correction target in the instruction information, register the cancellation data in the storage, and then, generate new transaction data by editing the transaction data as the correction target in response to the edited contents, and register the new transaction data in the storage (See Graham: para. [0035] – “Once computer 14 and/or 30 has so tagged the transaction data, the processor device of the computer 14 and/or 30 can store and/or transmit the user input “tagged” data to the remote processor of server computer 12A, wherein the remote processor server computer 12A is further configured to transform and tag the stored transaction information data in a database based on the user input and/or store the transformed tagged data in a local database or remote database 35. This can be, for example, tagged data transformed as one of a personal transaction or a business transaction, thereby transforming transaction information data on the remote database 35 achieved through electronic communication therebetween”).

Regarding Claims 3 and 11, Graham discloses:
wherein the at least one processor is configured to generate the transaction data in which a category of the transaction included in the transaction data as the correction target is changed to a category having an offsetting relationship with the category (See Graham: Para. [0035] – “For purposes of the invention, “tagging” can refer to marking, editing, adding or annotating the transaction information data. For example, the tagging can include the modification of transaction information data to include an increase or decrease in a transaction amount data, such as additional service fee data.” – It is known to one of ordinary skill in the art that credit card transaction information contains categorical data as a standard for card benefit calculations).

Regarding Claim 6, Graham discloses:
wherein the at least one processor is a single processor (See Graham: Fig. 7 – Remote Server 12A).

Regarding Claim 7, Graham discloses:
wherein the terminal device is a point of sale device (See Graham: Fig. 7 – POS Terminal 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Yee et al. (US 10803464 B1).

Regarding Claims 4 and 12, Graham discloses:
the terminal device further includes: a display, a display controller configured to cause the display to display the transaction data (See Graham: Fig. 7 – POS Terminal 14), 
an operation receiver configured to receive selection of the transaction data as the correction target among the transaction data displayed on the display (See Graham: Para. [0035] – Remote Processor 12A), and 
a correction transmitter configured to transmit the instruction information instructing the transaction data as the correction target received by the operation receiver to the server device (See Graham: Para. [0035] – “An electronic signal is transmitted to the remote server 12A including transaction information data,”).

However, Graham fails to explicitly disclose:
wherein the at least one processor of the server device further is configured to: a search for the transaction data corresponding to a search condition from the storage based on the search condition transmitted from the terminal device, and supply the transaction data configured with remaining information obtained by removing the card information from each of the transaction data searched by the at least one processor as a search result corresponding to the search condition to the terminal device, and 

However, in a similar field of endeavor, Yee discloses a system configured to allow a user to search through a historical transaction list for specific key terms and display the result to the user (See Yee: col. 6, lines 61-65.

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to use the transaction query/search functionality based on key terms as disclosed by Yee to allow the system of Graham to specifically search for the transaction to be cancelled/modified increasing the overall efficacy of the invention by allowing the invention to make targeted edits/cancellations.

Regarding Claims 5 and 13, the combination discloses:
wherein when the operation receiver receives an operation instructing editing of the transaction data as the correction target, the display controller causes the display to display an editing screen on which the contents of the transaction data can be edited, and the correction transmitter transmits the instruction information instructing the edited contents edited on the editing screen to the server device (See Yee: col. 1, lines 42-55, See Graham: para. [0035] – Graham discloses a system capable of editing/cancelling transactions based on user requests, Yee discloses a user display used to interface with a customer/user. It would have been obvious to one of ordinary skill in the art to use the display disclosed by Yee to allow the user to input cancellation/edit requests as disclosed by Graham increasing the overall robustness of the invention through quality of life changes that streamline the process for the user).

Regarding Claim 8, the combination discloses:
wherein the editing screen includes at least one button arranged to allow contents of the transaction data to be edited (See Yee: col. 1, lines 42-55, See Graham: para. [0035] – Graham discloses a system capable of editing/cancelling transactions based on user requests, Yee discloses a user display used to interface with a customer/user. It would have been obvious to one of ordinary skill in the art to use the display disclosed by Yee to allow the user to input cancellation/edit requests as disclosed by Graham increasing the overall robustness of the invention through quality of life changes that streamline the process for the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turner et al. (US 20210118054 A1) generally discloses a method for operating a resource credit exchange wherein the exchange allows users to query existing indexed transactions.
Sekimoto (JP 2016053887 A) generally discloses a system configured to allow users to edit transactions on request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                   


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685